1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                       ***
      TRANSFIRST GROUP, INC. f/k/a
4     TRANSFIRST HOLDINGS, INC.,                           2:17-cv-00487-APG-VCF
      TRANSFIRST THIRD PARTY SALES LLC                     ORDER
5
      f/k/a TRANSFIRST MERCHANT
6
      SERVICES, INC., and PAYMENT
      RESOURCES INTERNATIONAL, LLC,
7
                              Plaintiffs,
8
      vs.
9     DOMINIC J. MAGLIARDITI; FRANCINE
      MAGLIARDITI; in her individually capacity,
10    and as trustee of FRM TRUST, DJM
      IRREVOCABLE TRUST, and the FANE
11    TRUST; ATM ENTERPRISES, LLC; DII
      CAPITAL, INC.; DFM HOLDINGS, LTD;
12    DFM HOLDINGS, LP; DII PROPERTIES
      LLC; MAGLIARDITI, LTD.;
13
      CHAZZLIVE.COM, LLC; and SPARTAN
14
      PAYMENT SOLUTIONS, LLC.,
                              Defendants.
15

16
            Before the court is Defendant Francine Magliarditi’s Motion to Clarify Minute Order (ECF 278)
17
     and Request to Extend Time to Retain New Counsel (ECF No. 279).
18
            To date, no opposition to the instant motion has been filed, and the time to file an opposition has
19
     passed. LR 7-2(b).
20
            Under LR 7-2(d), the failure of an opposing party to file points and authorities in response to any
21
     motion, except a motion under Fed. R. Civ. P. 56 or a motion for attorney’s fees, constitutes a consent to
22
     the granting of the motion. Here, it would seem as though the other parties have consented to the granting
23
     of the instant motion.
24

25
1              Good Cause Appearing,

2              IT IS HEREBY ORDERED that Defendant Francine Magliarditi’s Motion to Clarify Minute Order

3    (ECF 278) and Request to Extend Time to Retain New Counsel (ECF No. 279) is GRANTED in part.

4              IT IS FURTHER ORDERED that the defendants formerly represented by the law firm of Cook &

5    Kelesis, LTD, other than Francine Magliarditi, must retain counsel to proceed with their defense of this

6    action.

7              The deadline for all defendants to retain counsel, although Francine Magliarditi is not required to

8    retain counsel for herself if she choose to proceed with her defense pro se, is extended until 30 days after

9    the temporary general orders entered in this District as a result of the Coronavirus Pandemic are vacated.

10   See Temporary General Orders 2020-02, 2020-03, 2020-04, and 2020-05.

11             IT IS FURTHER ORDERED that the status hearing scheduled for May 5, 2020, is VACATED,

12   and RECHEDULED to 10:30 AM, July 1, 2020, in Courtroom 3D.

13             DATED this 2nd day of April, 2020.
                                                                    _________________________
14                                                                  CAM FERENBACH
                                                                    UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20

21

22

23

24

25
